J-A26029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SHOWRI PALEPU, M.D.                    :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                   Appellant           :
                                       :
                                       :
            v.                         :
                                       :
                                       :
RICHARD BONDI, M.D.                    :   No. 458 WDA 2016

                     Appeal from the Order March 2, 2016
              In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): No. GD-14-001811



BEFORE: BENDER, P.J.E., RANSOM,J. and MUSMANNO, J.

MEMORANDUM BY RANSOM, J.:                     FILED DECEMBER 13, 2016

      Showri Palepu, M.D. (Appellant) appeals from the order entered on

March 2, 2016, which granted Appellee’s motion for summary judgment. We

affirm.

      In 2012, Barbara Moore, R.N. was a staff nurse at UPMC McKeesport

as she had been for approximately thirty-five years. Moore Dep., 6/29/15,

10:7-17.   Toward the end of 2012, an incident occurred in the operating

room between Ms. Moore and Appellant, surgeon.            Id. at 11:2-14.

According to Ms. Moore, Appellant made a disparaging remark about her

age. Id. Following the operation, Ms. Moore informed another nurse that

Appellant upset her; Ms. Moore further discussed the incident with her

supervisor, Gina Ruggieri. Id. at 30:17-21. Richard Bondi, M.D. (Appellee),

through his role as Chairman of the Department of Surgery at UPMC
J-A26029-16



McKeesport, learned of the incident between Appellant and Ms. Moore.

Bondi Dep., 3/20/15, 27:1-12.        Appellee spoke to Ms. Ruggieri who

confirmed that Ms. Moore had reported the incident. Id. at 30:11-16. In

February of 2013, Appellee attended a peer review committee meeting at

which he relayed to the committee the incident as reported to him. Id. at

37:12-17, 45:18-22.

     In April 2014, Appellant filed a complaint alleging that the statement

made by Appellee to the peer review committee placed Appellant in a false

light and constituted defamation and injurious falsehood.         Following

preliminary objections, Appellant filed an amended complaint.     The court

permitted Appellant to file a second amended complaint to which Appellee

filed another set of preliminary objections.   The trial court granted the

preliminary objections in part, permitting Appellant to proceed on two

claims, defamation and injurious falsehood.

     Following discovery, in August 2015, Appellee filed a motion for

summary judgment.       In response to Appellee’s motion for summary

judgment, Appellant conceded that:

     (1)   Nurse Moore believed Appellant made a disparaging
           remark about her age; and

     (2)   Ms. Ruggieri confirmed the reported incident to Appellee.

Resp., 12/9/15, ¶¶ 37, 43, 73.

     The trial court issued a Memorandum granting Appellee’s motion for

summary judgment.        In March 2016, Appellant filed a motion for


                                     -2-
J-A26029-16



reconsideration, which was denied by the court.          Appellant timely filed a

notice of appeal and raised the following issue:1

       Whether the trial court erred in granting summary judgment
       where the plaintiff submitted evidence of facts which in a jury
       trial would require issues to be submitted to a jury.

Appellant’s Brief at 4.2

       Appellant contends the trial court erred in granting Appellee summary

judgment. In reviewing a grant of summary judgment, an appellate court

may disturb the order of the trial court only where there has been an error

of law or a clear abuse of discretion.           Albright v. Abington Memorial

Hosp., 696 A.2d 1159, 1165 (Pa. 1997) (citing Shomo v. Scribe, 686 A.2d
1292, 1294 (Pa. 1996)).

       The moving party has the burden of proving the nonexistence of
       any genuine issues of material fact. The record must be viewed
       in the light most favorable to the non-moving party, and all
       doubts as to the existence of a genuine issue of material fact
       must be resolved against the moving party.

Kleban v. Nat’l Union Fire Ins. Co. of Pittsburgh, 771 A.2d 39, 42 (Pa.

Super. 2001).



____________________________________________


1
  The trial court did not order Appellant to file a Pa.R.A.P. 1925(b) statement
of errors complained of on appeal.
2
  Appellant’s statement of the question presented is vague. Nevertheless,
Appellant’s brief provides detail sufficient to enable meaningful appellate
review. See, e.g., Commonwealth v. Wheaton, 598 A.2d 1017, 1018 n.1
(Pa. Super. 1991).



                                           -3-
J-A26029-16



However,

       the rule explicitly states that a non-moving party may not avoid
       summary judgment by “rest[ing] upon the mere allegations or
       denials of his pleading…” See Pa. R.C.P. No. 1035(d).

Ertel v. Patriot-News Co., 674 A.2d 1038, 1042 (Pa. 1996). The scope of

review of a trial court’s order disposing of a motion for summary judgment is

plenary. Albright, 696 A.2d at 1165.

       Essentially, Appellant rejects Appellee’s assertion of privilege under the

Peer Review Protection Act.3          See Appellant’s Brief at 21-22; 63 P.S. §

425.3.       According to Appellant, Appellee’s statement to the peer review

committee was knowingly false.            See Appellant’s Brief at 14.   In finding

otherwise, Appellant asserts, the trial court usurped the role of the fact

finder by making credibility determinations not properly resolved at

summary judgment. See id. at 24. Thus, according to Appellant, summary

judgment was not properly granted. See id. at 28.

       The Peer Review Protection Act provides, in pertinent part:

       (a)     Notwithstanding any other provision of law, no person
               providing information to any review organization shall be
               held, by reason of having provided such information, to


____________________________________________


3
  Appellant also rejects Appellee’s assertion of privilege under common law.
See Appellant’s Brief at 22; see also, e.g., Miketic v. Baron, 675 A.2d
324, 330 (Pa. Super. 1996) (recognizing that “[a] publication is conditionally
privileged if the publisher reasonably believes that the recipient shares a
common interest in the subject matter and is entitled to know”). In light of
our disposition, we need not reach Appellee’s common law defense.



                                           -4-
J-A26029-16


             have violated any criminal law, or to be civilly liable under
             any law, unless:

             …

     (2)     such information is false and the person providing such
             information knew, or had reason to believe, that such
             information was false.

63. P.S. § 425.3(a).     Thus, Appellee is immune from liability unless he

deliberately provided the committee with false information. Cooper v. Del.

Valley Med. Ctr., 630 A.2d 1, 8 (Pa. Super. 1993); see also, 63. P.S. §

425.3(a)(2).

     From Nurse Moore’s deposition testimony, it is clear that an age-

related incident occurred between her and Appellant.       See Moore Dep., at

30:17-19, 34:8-9.      Nurse Moore’s interpretation of the statements was

reported up the chain to Appellee, who relied on that information when he

spoke to the peer review committee.       Appellee had no reason to know or

believe the information was false. Even if Appellant’s assertion that Nurse

Moore misunderstood the comments is correct, Appellee is still protected by

the Peer Review Protection Act.       Moreover, we note that Appellant has

conceded that he does not know whether Appellee falsified his statements

before the peer review committee. See Resp. at ¶ 82; Palepu Dep., 3/915,

152:18-23.

Appellant submitted no evidence to support a finding that Appellee knew or

should have known that the information provided to the peer review

committee was not true. To the contrary, Appellant conceded facts essential



                                      -5-
J-A26029-16



to Appellee’s assertion of privilege. It is undisputed that: (1) Appellee did

not concoct the age related incident between Ms. Moore and Appellant; (2)

Appellee was not offering his own account of the incident; and (3) he was

merely relaying the information reported to him in his capacity as Chairman

of the Department of Surgery. Resp., at ¶¶ 37, 43, 73.

     Appellant conceded material facts in his response to Appellee’s motion

and submitted no evidence that an issue of material fact exists. Therefore,

Appellant failed to meet his burden in response to the motion for summary

judgment. Ertel, 674 A.2d at 1042. Thus, the trial court acted correctly in

granting summary judgment in favor of Appellee.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2016




                                    -6-